                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


RANDY OUTLEY (#125022)                                               CIVIL ACTION NO.

VERSUS                                                               17-1782-SDD-EWD

JANE BATISTE, ET AL.


                                            NOTICE

        Please take notice that the attached Magistrate Judge’s Report has been filed with the Clerk
of the U. S. District Court.

        In accordance with 28 U.S.C. § 636(b)(1), you have 14 days after being served with the
attached report to file written objections to the proposed findings of fact, conclusions of law, and
recommendations set forth therein. Failure to file written objections to the proposed findings,
conclusions and recommendations within 14 days after being served will bar you, except upon
grounds of plain error, from attacking on appeal the unobjected-to proposed factual findings and
legal conclusions accepted by the District Court.

     ABSOLUTELY NO EXTENSION OF TIME SHALL BE GRANTED TO FILE
WRITTEN OBJECTIONS TO THE MAGISTRATE JUDGE=S REPORT.

       Signed in Baton Rouge, Louisiana, on August 23, 2019.


                                              S
                                              ERIN WILDER-DOOMES
                                              UNITED STATES MAGISTRATE JUDGE
                                UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA


RANDY OUTLEY (#125022)                                                          CIVIL ACTION NO.

VERSUS                                                                          17-1782-SDD-EWD

JANE BATISTE, ET AL.

               MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Before the Court is a Motion for Summary Judgment (“Motion”) 1 filed on behalf of

Defendants, Jane Batiste and Channle Veals (“Defendants”). For the following reasons, it is

recommended the Motion be denied.

    I.       Background

         Pro se Plaintiff, Randy Outley (“Plaintiff”), an inmate confined at the Louisiana State

Penitentiary (“LSP”), Angola, Louisiana, filed this action pursuant to 42 U.S.C. § 1983 alleging

“gross negligence” and “failure to protect” on the part of Defendants. 2 Plaintiff alleges that on

April 21, 2017, he and another inmate, a “tier walker,” got into an argument and the tier walker

kicked Plaintiff through the bars of the cell dividing them. 3 Plaintiff was written up for property

destruction and placed on mental health watch. 4 Later that day, Plaintiff alleges that his cell door

was opened by Batiste while Plaintiff was in full restraints and while the tier walker was walking

on Plaintiff’s “tier.” 5 Plaintiff states that when he exited his cell, still in full restraints, the tier

walker began to beat Plaintiff. Veals allegedly backed up and allowed this to occur until a senior




1
  R. Doc. 21.
2
  R. Docs. 1 & 1-2, p. 1. Plaintiff sues Defendants only in their individual capacities. See R. Doc. 1-2. The Court
previously dismissed Plaintiff’s compensatory damages claim for failure to allege a physical injury. See R. Doc. 33.
That Ruling and Order did not foreclose recovery of nominal or punitive damages. Id. at n.23.
3
  R. Doc. 1, p. 4.
4
  R. Doc. 1, p. 4. It is unclear why Plaintiff was placed on mental health watch.
5
  R. Docs. 1 & 1-2.
officer, Major Bellamy, stopped the conflict. 6 Plaintiff claims Batiste knew Plaintiff and the tier

walker had just had a conflict because “she had just seen us kicking at each other.” 7

    II.      Law and Analysis

             A. Summary Judgment Standard

          Pursuant to well-established legal principles, summary judgment is appropriate where there

is no genuine disputed issue as to any material fact, and the moving party is entitled to judgment

as a matter of law. 8 A party moving for summary judgment must inform the court of the basis for

the motion and identify those portions of the pleadings, depositions, answers to interrogatories and

admissions on file, together with affidavits, if any, that show that there is no such genuine issue of

material fact. 9 If the moving party carries its burden of proof under Rule 56, the opposing party

must direct the court’s attention to specific evidence in the record which demonstrates that the

non-moving party can satisfy a reasonable jury that it is entitled to a verdict in its favor. 10 Rule 56

mandates that summary judgment be entered against a party who fails to make a showing sufficient

to establish the existence of an element essential to that party’s case and on which that party will

bear the burden of proof at trial. 11 In resolving a motion for summary judgment, the court must

review the facts and inferences in the light most favorable to the non-moving party, and may not

evaluate the credibility of witnesses, weigh the evidence, or resolve factual disputes. 12

             B. Exhaustion Requirement

          Defendants first contend that Plaintiff’s claims are subject to dismissal for failure to

exhaust administrative remedies. Pursuant to 42 U.S.C. § 1997e, Plaintiff was required to exhaust



6
  R. Doc. 1-2, p. 1.
7
  Id. See also, R. Doc. 12-1, p. 1.
8
  Rule 56, Federal Rules of Civil Procedure. Celotex Corp. v. Catrett, 477 U.S. 317 (1986); Anderson v. Liberty
Lobby, Inc., 477 U.S. 242 (1986).
9
  Celotex Corp., 477 U.S. at 323.
10
   Anderson, 477 U.S. at 248.
11
   Celotex Corp., 477 U.S. at 323.
12
   International Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991).
                                                         2
administrative remedies available to him at the prison prior to commencing a civil action in this

Court with respect to prison conditions. 13 This provision is mandatory and applies broadly to “all

inmate suits about prison life.” 14 A prisoner must exhaust administrative remedies by complying

with applicable prison grievance procedures before filing a suit relative to prison conditions. 15 Not

only must the prisoner exhaust all available remedies, but such exhaustion must be proper,

including compliance with an agency’s deadlines and other critical procedural rules. 16 One of the

principal purposes of the administrative exhaustion requirement is to provide fair notice to prison

officials of an inmate’s specific complaints so as to provide “‘time and opportunity to address

complaints internally.’” 17          As a practical matter, a prisoner’s grievance should “identify

individuals who are connected with the problem” so as to “provide administrators with a fair

opportunity” to address the problems that will form the basis of the suit. 18 The degree of specificity

necessary in a prisoner’s grievance should be evaluated in light of this intended purpose. 19

         Defendants do not contend that Plaintiff failed to properly follow the administrative

remedy procedure. Rather, Defendants sole argument for dismissal based upon failure to exhaust

is that because the facts vary between Plaintiff’s administrative remedy procedure (“ARP”) and

his Complaint, he has failed to “properly” exhaust administrative remedies. This argument is

unpersuasive. Plaintiff’s ARP complained of an incident occurring on April 21, 2017 concerning

both Defendants, Batiste and Veals. 20 According to the ARP, while Plaintiff was in full restraints

and a tier walker was on the tier, his cell door was opened allegedly placing him in danger. Plaintiff



13
   42 U.S.C. § 1997e(a) provides: “No action shall be brought with respect to prison conditions under section 1983
of this title, or any other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until
such administrative remedies as are available are exhausted.”
14
   Porter v. Nussle, 534 U.S. 516, 532 (2002).
15
   Johnson v. Johnson, 385 F.3d 503, 517 (5th Cir. 2004).
16
   Woodford v. Ngo, 548 U.S. 81, 90 (2006).
17
   Johnson, 385 F.3d at 516, quoting Porter v. Nussle, 534 U.S. at 525.
18
   Id. at 522.
19
   Johnson, 385 F.3d at 516.
20
   R. Doc. 21-8, p. 8.
                                                            3
further alleged that Veal told Batiste to open the door, which Batiste did. Plaintiff alleged the tier

walker hit Plaintiff “many times.” 21 The ARP was summarized by intake personnel as follows:

“States that Msgt. Batties [sic], and Sgt. Veals, let him out of his cell with a tier walker who hit

him many times.” 22

        Plaintiff’s Complaint alleges an incident occurring on April 21, 2017 involving the same

individuals identified in the ARP, Batiste and Veals, wherein Plaintiff and a tier walker were

involved in an altercation. Though Plaintiff provides more details in his Complaint than he did in

his ARP, he complains of the exact incident with the same Defendants. Defendants were provided

with fair notice that Plaintiff intended to complain of having his cell door opened while a tier

walker was on Plaintiff’s tier. Further, though Plaintiff did not specifically state in his ARP that

he intended to assert a failure to protect claim, Plaintiff stated in the ARP “[t]hey placed my life

in danger,” which is sufficient to notify prison officials that Plaintiff intended to assert a failure to

protect claim. Accordingly, the argument that Plaintiff failed to properly exhaust administrative

remedies due to inconsistencies between his ARP and his Complaint is without merit. 23

             C. Failure to Protect

        Plaintiff claims that his Eighth Amendment right to be free from cruel and unusual

punishment was violated due to Defendant’s failure to protect Plaintiff from a substantial risk of

serious injury at the hands of another inmate. Defendants contend they are entitled to qualified

immunity with respect to such claims. Employing a two-step analysis, the qualified immunity

defense operates to protect public officials who are performing discretionary tasks. 24 The pertinent



21
   R. Doc. 21-8, p. 8.
22
   R. Doc. 21-8, p. 2.
23
   The cases relied on by Defendants (see R. Doc. 21-1, p. 6, n. 35) are factually distinguishable. In Mead v. Cain,
2010 WL 2595000 (M.D. La. May 21, 2010), the claims were dismissed because the plaintiff’s administrative
grievances did not at all address the issues raised in the complaint. In Jelks v. Cain, 2015 WL 5608245, at *3 (M.D.
La. Aug. 18, 2015), this Court concluded that the claims against Warden Cain should be dismissed as there was no
allegation of any wrongdoing in the administrative grievance as to Cain).
24
   Huff v. Crites, 473 F. App’x. 398 (5th Cir. 2012).
                                                         4
inquiry is whether a defendant’s conduct violated the plaintiff’s constitutional rights and whether

the rights allegedly violated were clearly established at the time that the violation occurred. Under

Pearson v. Callahan, courts have discretion to decide which of the two prongs of the analysis to

address first. 25 This inquiry is undertaken in light of the specific context of the case, not as a

broad, general proposition. The relevant, dispositive inquiry in determining whether a

constitutional right was clearly established is whether it would have been clear to a reasonable

state official that his conduct was unlawful in the situation which he confronted. While ordinarily

one who pleads an affirmative defense has the burden to establish his entitlement to that defense,

where a defendant pleads qualified immunity and shows he is a government official whose position

involves the exercise of discretion, the plaintiff has the burden to rebut the defense by establishing

that the defendant’s allegedly wrongful conduct violated clearly established law. 26

         Under the Eighth Amendment to the United States Constitution, a prisoner has a

constitutional right to be sheltered from the threat of harm or violence at the hands of other

inmates. 27 Specifically, prison officials “have a duty ... to protect prisoners from violence at the

hands of other inmates.” 28 “Deliberate indifference” is the appropriate standard to be applied in

this context, and this term has been defined as including an element of “subjective recklessness”

as used in the criminal law. 29 An official acts with the requisite deliberate indifference if he is

aware of an “excessive risk to inmate ... safety” and disregards that risk. 30 Mere negligence is

insufficient to establish a failure to protect claim. 31 A prison official may be held liable under the

Eighth Amendment for acting with deliberate indifference to an inmate’s health or safety only if


25
   555 U.S. 223, 236 (2009) (concluding that the rigid protocol mandated in Saucier v. Katz, 533 U.S. 194 (2001) –
that called for consideration of the two-ponged analysis in a particular order – should not be “regarded as an inflexible
requirement”).
26
   Pierce v. Smith, 117 F.3d 866, 871-72 (5th Cir. 1997) (quotations and citations omitted).
27
   Johnston v. Lucas, 786 F.2d 1254, 1259 (5th Cir. 1986).
28
   Farmer v. Brennan, 511 U.S. 825, 832 (1994).
29
   Id. at 837.
30
   Id.
31
   Farmer, 511 U.S. at 837.
                                                           5
he knows that the inmate faces a substantial risk of serious harm and disregards that risk by failing

to take reasonable steps to abate it. 32 The official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must draw the

inference. 33 In other words, the prison official must be subjectively aware of a substantial risk of

serious harm to the inmate. 34 The plaintiff, however, may rely on circumstantial evidence

indicating that because the risk was obvious, the official must have known of the risk to the

inmate. 35 For the purposes of the qualified immunity analysis, this law was clearly established at

the time the alleged incident occurred.

          A paramount inquiry for a failure to protect claim is whether the defendant had knowledge

of a specific threat posed by one inmate to another. 36 Often claims fail at this inquiry because

competent evidence is not presented showing that the defendant should have been aware of a

specific threat to that particular inmate. Here, however, the facts presented regarding this inquiry

are in dispute. Defendants present evidence, via affidavits, supporting the following version of

events:

          1. On the date in question, neither Batiste nor Veals observed tier walker, Exalton
             Guidry, make verbal threats towards Plaintiff or kick at Plaintiff’s cell bars;

          2. Batiste and Veals were not aware of any problems between Guidry and
             Plaintiff;

          3. Batiste opened Plaintiff’s cell door upon request from Veals;

          4. Upon opening the cell door, Plaintiff broke away from Veals and attacked
             Guidry;

          5. Major Bellamy, who was present in the control booth with Batiste, responded
             and stopped the altercation; and



32
   Farmer, 511 U.S. at 847.
33
   Id. at 837.
34
   Rodriguez v. Lozano, 108 F.Appx. 823, 828 (5th Cir. 2004).
35
   Id.
36
   See Mitchell v. Thomas, 17-90, 2018 WL 4572667, at *6-7 (M.D. La. Sept. 24, 2018).
                                                       6
           6. This was the first time either Batiste or Veals observed an altercation between
              Guidry and Plaintiff.

           In contrast, Plaintiff presents the follow set of facts via affidavit: 37

           1. On the date in question, Plaintiff and Guidry made verbal threats to each other
              and kicked each other at the front of the tier through the bars;

           2. Veals and Batiste observed the altercation;

           3. Veals was approximately three “steps” away from where the altercation took
              place and heard the verbal threats;

           4. Batiste may not have heard the verbal threats;

           5. Veals issued a disciplinary report to Plaintiff for property destruction as a result
              of the kicking of the cell bars incident;

           6. Veals placed Plaintiff in full restraints to bring him to mental health watch;

           7. Thereafter, Veals motioned Batiste to open Plaintiff’s cell door though Veals
              and Batiste knew the tier walker was on the tier; and

       8. Plaintiff was attacked by Guidry.
As additional evidence, Plaintiff introduced a disciplinary report issued by Veals on April 21, 2017

that was issued for Plaintiff kicking cell bars. 38

           Based on the foregoing, there is a genuine dispute regarding the paramount inquiry of what

knowledge Veals and Batiste possessed regarding the relationship between Guidry and Plaintiff

prior to opening Plaintiff’s cell door and escorting Plaintiff through the tier while Guidry was on

Plaintiff’s tier. The sworn statements of Veals and Batiste conflict with the sworn statement of

Plaintiff. Based upon Plaintiff’s version of events, the risk was obvious, and Veals and Guidry

would have known of the risk to Plaintiff based on the events occurring earlier in the day. Since

a genuine dispute exists as to material facts in this matter, summary judgment is inappropriate.

Further, Defendants are not entitled to qualified immunity at this point. A genuine issue of material




37
     R. Doc. 24-3, p. 3.
38
     R. Doc. 24-3.
                                                       7
fact exists regarding Defendant’s knowledge of the risk to Plaintiff. If Defendants were ultimately

aware of the risk, Defendants’ conduct may rise to the level of deliberate indifference such that

they would not be entitled to qualified immunity.

            Defendants appear to argue that quick intervention in a fight between inmates negates any

cause of action an inmate has for failure to protect. Defendants fail to cite any law to support this

proposition and the Court has not uncovered any law supporting this assertion. Moreover, claims

for failure to protect versus failure to intervene, though related, are distinct, and one can exist

without the other. 39 Because a defendant intervenes quickly does not negate a cause of action

based upon that defendant’s failure to protect the plaintiff in the first instance. Moreover, Plaintiff

has not alleged a claim based upon failure to intervene. Thus, this argument is without merit.

     III.      Conclusion

            Plaintiff sufficiently exhausted his claims prior to filing suit with this Court. Further,

genuine issues of material fact remain regarding Plaintiff’s failure to protect claim. Accordingly,

Defendants’ Motion for Summary Judgment 40 should be denied.

            To the extent that Plaintiff’s allegations invoke the supplemental jurisdiction of this court

over potential state law claims, a district court may decline the exercise of supplemental

jurisdiction if a plaintiff’s state law claims raise novel or complex issues of state law, if the claims

substantially predominate over the claims over which the district court has original jurisdiction, if

the district court has dismissed all claims over which it had original jurisdiction, or for other

compelling reasons. 28 U.S.C. § 1367. In the instant case, Plaintiff’s potential state law claims

involving negligence, etc., involve wholly separate analyses than those presented by his federal


39
   Failure to intervene claims often seen in the context of one guard failing to intervene to stop a constitutional violation
being committed by another guard. See Williams v. Sanders, Civil Action No. 12-475, 2014 WL37279 (M.D. La. Jan.
6, 2014); Ball v. Guidry, Civil Action No. 12-729, 2013 WL 6532061 (M.D. La. Dec. 12, 2013). See also Johnson v.
Boyd, 701 Fed.App’x. 841 (11th Cir. 2017) (wherein the Eleventh Circuit held a plaintiff had sufficiently stated a
cause of action for failure to intervene but had not sufficiently stated a cause of action for failure to protect).
40
   R. Doc. 21.
                                                             8
claims.       Accordingly, it is recommended that the Court decline to exercise supplemental

jurisdiction over any state law claims.

                                      RECOMMENDATION

           IT IS RECOMMENDED that the Court decline supplemental jurisdiction relative to

Plaintiff’s potential state law claims.

           IT IS FURTHER RECOMMENDED that that Defendants’ Motion for Summary

Judgment 41 be DENIED.

           IT IS FURTHER RECOMMENDED that this matter be referred to the magistrate judge

for further proceedings.

           Signed in Baton Rouge, Louisiana, on August 23, 2019.


                                              S
                                              ERIN WILDER-DOOMES
                                              UNITED STATES MAGISTRATE JUDGE




41
     R. Doc. 21.
                                                 9
